Citation Nr: 0127433	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  97-32 303A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from March 1965 to October 
1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the Waco, 
Texas Regional Office of the Department of Veterans Affairs 
(VA).  This case has been transferred to the Albuquerque, New 
Mexico Regional Office (RO).  

The Board notes that it appears from the record that the 
veteran has a claim of service connection for post-traumatic 
stress disorder (PTSD) pending.  The Board refers this matter 
to the RO for appropriate action.  


REMAND

In a September 1997 rating decision, entitlement to service 
connection for a seizure disorder, a cervical spine 
disability, and for hearing loss disability were denied.  The 
veteran submitted a notice of disagreement and a statement of 
the case was issued in October 1997.  Thereafter, he 
perfected his appeal.  Since the issuance of the statement of 
the case, new medical evidence and service records have been 
received.  This new evidence was never considered by the RO.  

Recently, in March 2000, correspondence was received from the 
veteran in which he withdrew from appellate status the issues 
on appeal and also withdrew his request for a hearing before 
a member of the Board.  However, it appears from that 
correspondence, that the veteran's withdrawal of the issues 
on appeal was crossed out by him as indicated by his initials 
and his representative indicated in the informal hearing 
presentation that these issues are still on appeal.  

In light of the foregoing, the issues remain on appeal.  The 
veteran should be issued a supplemental statement of the case 
on all three issues since the veteran did not waive RO review 
of the additional evidence prior to its submission to the 
Board.  According to 38 C.F.R. § 19.37(a), evidence received 
by the originating agency prior to transfer of the records to 
the Board after an appeal has been initiated (including 
evidence received after certification has been completed) 
will be referred to the appropriate rating or authorization 
activity for review and disposition.  If the statement of the 
case and any prior supplemental statements of the case were 
prepared before the receipt of the additional evidence, a 
supplemental statement of the case will be furnished to the 
appellant and his or her representative as provided in 
38 C.F.R. § 19.31, unless the additional evidence received 
duplicates evidence previously of record which was discussed 
in the statement of the case or any prior supplemental 
statement of the case or if the additional evidence is not 
relevant to the issue or issues on appeal.  

According to 38 C.F.R. § 20.1304(c), any pertinent evidence 
submitted by the veteran which is accepted by the Board under 
the provisions of this section, as well as any such evidence 
referred to the Board by the originating agency under § 
19.37, must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless this procedural right is waived 
by the veteran (or his representative) or unless the Board 
determines that the benefit, or benefits, to which the 
evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  The veteran has not waived his 
procedural right of initial review of the additional evidence 
in writing.

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

2.  The RO should review the issues of 
service connection for a seizure 
disorder, a cervical spine disability, 
and for hearing loss disability in light 
of all of the evidence of record.   If 
upon completion of the above action any 
of the claims remain denied, the case 
should be returned after compliance with 
appellate procedures. 

3.  The veteran is informed that if there 
is evidence that links seizure, hearing 
loss and cervical disabilities to 
service, that evidence should be 
submitted by him to the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


